      0:20-cv-01919-PJG            Date Filed 01/28/21   Entry Number 23       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

ROSA MARIE MARTIN,                            )             C/A No. 0:20-01919-PJG
                                              )
                      Plaintiff,              )
                                              )
               v.                             )                     ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
                      Defendant.              )


       AND NOW, this 28th day of January, 2021, upon consideration of the Defendant’s Motion

to Remand and any response thereto, it is hereby ORDERED that Defendant’s motion is

GRANTED and this action is REMANDED to the Commissioner for further administrative

proceedings. Upon remand, the Appeals Council will direct the Administrative Law Judge to

further evaluate the opinion evidence from Dr. Arashinagundi in accordance with 20 CFR

404.1520c; to further evaluate the claimant’s fibromyalgia symptoms pursuant to 20 CFR

404.1529, Social Security Ruling 12-2p, and Social Security Ruling 16-3p; and to offer the

claimant an opportunity for a hearing, take necessary action to complete the administrative record,

and issue a new decision.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g).




                                              __________________________________________
January 28, 2021                              Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE
